Case: 11-10048 Document: 00511477364 Page: 1 Date Filed: 05/13/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 13, 2011

                                     No. 11-10048                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



PATRICIA I CALLINS,

                                                   Plaintiff - Appellant
v.

SECRETARY JANET NAPOLITANO, Department of Homeland Security,
Transportation Security Administration,

                                                   Defendant - Appellee




                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:10-CV-893


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Patricia Callins appeals, pro se, the district court’s
dismissal of her in forma pauperis civil complaint pursuant to 28 U.S.C.
§ 1915(e)(2)(B). The district court dismissed her complaint for failure to state
a claim, reasoning that the complaint stated “nothing more than a conclusory
allegation with no plausible, supporting facts.” A district court may sua sponte



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 11-10048 Document: 00511477364 Page: 2 Date Filed: 05/13/2011




                                   No. 11-10048


dismiss a claim filed in forma pauperis if it “fails to state a claim on which relief
may be granted.” Id. § 1915(e)(2)(B).
      After reviewing Callins’s complaint, we agree with the district court that
her complaint failed to state a claim. Callins’s complaint did not plead sufficient
factual matter to allow “the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, — U.S. —,129
S. Ct. 1937, 1949 (2009). To meet this pleading standard, Callins’s complaint
must state more than “an unadorned, the-defendant-unlawfully-harmed-me
accusation.” Id. Furthermore, we do not consider additional factual allegations
stated in Callins’s brief before this court, or in her notice of appeal, because
those facts were not pled to the district court when it rendered its decision. See
Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1017 (5th Cir. 1996)
(“Normally, in deciding a motion to dismiss for failure to state a claim, courts
must limit their inquiry to the facts stated in the complaint and documents
either attached to or incorporated in the complaint.”).
      Accordingly, we AFFIRM the judgment of the district court dismissing
Callins’s claim without prejudice.




                                         2